MADDOX, Justice
(concurring in part and dissenting in part).
I concur in the judgment issuing a writ directing the trial court to dismiss the plaintiffs’ claims against the City of Parrish, but I must dissent from the Court’s failure to revisit this Court’s decision in Ex parte Franklin County Department of Human Resources, 674 So.2d 1277 (Ala.1996), *535as the City requests us to do. In Ex parte Franklin County Department of Human Resources, this Court refused to adopt the collateral-order doctrine employed by the federal courts in cases presenting the issue of governmental immunity. I dissented in Ex parte Franklin County Department of Human Resources, because I thought that this Court should adopt the collateral-order doctrine. Therefore, I would accede to the City’s request and revisit our decision in Ex parte Franklin County Department of Human Resources, and I would vote to adopt the collateral-order doctrine, based on the reasons I expressed in my dissent in that case.